Hooker, C. J.
The defendant was convicted of statutory rape upon a child under the age of 16 years. Error is *517¡alleged upon the ground that the evidence is insufficient to ¡sustain a conviction: (1) Because she was prompted to make the complaint by the prosecuting attorney; (2) because her testimony is contradicted by the defendant, thus making the evidence balance.
It is unnecessary to discuss the testimony at length. The conduct of the defendant, immediately after the arrest ■of his brother upon a similar charge, is indicative of a fear ■of prosecution, and tends to corroborate the charge. The case was peculiarly one fora jury. Evidently they believed the child and disbelieved her uncle. Her surroundings, and the habits of life, and want of care over her, of her mother, subjected her to unusual dangers. The responsibility for this conviction rests upon the jury, where it properly belongs, and we cannot say that the verdict was not just. It evidently met the approval of the learned circuit judge who heard the cause, and who would doubtless refuse to permit a grossly improper verdict to stand.
The judgment is affirmed.
'The other Justices concurred.